1                                                                             Judge Timothy W. Dore
                                                                                          Chapter 13
2                                                                        Hearing Date: June 30, 2021
                                                                              Hearing Time: 9:30 am
3                                                                      Hearing Location: Seattle, WA
                                                                    Response Due Date: June 23, 2021
4
                               UNITED STATES BANKRUPTCY COURT
5                              WESTERN DISTRICT OF WASHINGTON

6     In re                                              NO. 16-10224
7     DALE EHRENHEIM AND CHERYL                          STATE OF WASHINGTON’S MOTION
      EHRENHEIM,                                         TO WAIVE THE STATUTE OF
8
                                                         LIMITATIONS AS TO DOMESTIC
9                                          Debtors.      SUPPORT OBLIGATIONS

10
              COMES NOW the State of Washington, Department of Social and Health Services (“the
11
     Department”) by and through the undersigned attorney, and moves the Court for an order waiving
12
     the statute of limitations as to payment of Dale Ehrenheim’s child support obligation until the
13
     support obligation is paid in full.
14
              In this bankruptcy, the Department initially filed a $49,439.76 claim for child support
15
     arrears owed by Dale Ehrenheim. See Claim #11-1. On July 6, 2016, the debtors’ bankruptcy plan
16
     was confirmed. At the end of the plan, in the Additional Case-Specific Provisions, the plan states
17
     as to debtors’ domestic support obligation, which includes child support:
18
              3. Notwithstanding Section I.B., the debtors shall make plan payments for a sixty
19            month period pursuant to 11 U.S.C. Sec. 1322(a)(4). The debtors' domestic
              support obligation will survive.
20
     See Confirmed Chapter 13 Plan, Docket #40 and 42. This provision states that debtors’ domestic
21
     support obligations will survive the plan and remain due and owing.
22
              On April 7, 2021, the Department amended its claim for child support arrears owed by
23
     Dale Ehrenheim to $45,235.98 after receiving approximately $4,000 during the course of the
24
     bankruptcy. See Declaration of Denise Rainville and Claim #11-2 with the most recent debt
25
     calculation documenting Dale Ehrenheim’s support obligation. Dale Ehrenheim’s youngest child
26
      STATE’S MOTION TO WAIVE THE STATUTE                   1             OFFICE OF THE ATTORNEY GENERAL
                                                                                Bankruptcy & Collections Unit
      OF LIMITATIONS AS TO DOMESTIC                                               800 Fifth Avenue, Suite 2000
      SUPPORT OBLIGATIONS                                                      Seattle, Washington 98104-3188
                                                                          Phone: (206) 389-2187 – Fax (206) 587-5150


     Case 16-10224-TWD           Doc 53    Filed 06/08/21       Ent. 06/08/21 10:52:03           Pg. 1 of 2
1    turns 28 on July 7, 2021, and pursuant to RCW 4.16.010, the statute of limitations will run at

2    that time on the child support debt owed by Dale Ehrenheim. See Declaration of Denise

3    Rainville.

4           The State requests the Court enter an order waiving the statute of limitations as to child

5    support owed by Dale Ehrenheim. An order confirming a plan binds the debtor and all creditors.

6    11 USC § 1327(a); In re Than, 215 B.R. 430, 435 (9th Cir. 1997) and In re Richardson, 192 B.R.

7    224, 228 (Bankr. S.D. Cal. 1996). Therefore, the terms of this plan binds the debtors and Dale

8    Ehrenheim’s     domestic      support     obligation        survives      the       60-month             plan.

9    The plan places no limit upon the time-period extending payment for domestic support

10   obligations, so Dale Ehrenheim waived the statute of limitations as to his domestic support

11   obligation, which includes child support arrears currently owed by Dale Ehrenheim.

12          Therefore, the State requests the Court enter the order determining that the statute of

13   limitations is waived as to domestic support obligations owed by Dale Ehrenheim.

14          DATED this 8th day of June, 2021.

15                                                          ROBERT W. FERGUSON
                                                            Attorney General
16

17                                                          /s/ Susan Edison

18                                                          SUSAN EDISON, WSBA No. 18293
                                                            Senior Counsel
19

20

21

22

23

24

25

26
      STATE’S MOTION TO WAIVE THE STATUTE                   2               OFFICE OF THE ATTORNEY GENERAL
                                                                                  Bankruptcy & Collections Unit
      OF LIMITATIONS AS TO DOMESTIC                                                 800 Fifth Avenue, Suite 2000
      SUPPORT OBLIGATIONS                                                        Seattle, Washington 98104-3188
                                                                            Phone: (206) 389-2187 – Fax (206) 587-5150


     Case 16-10224-TWD          Doc 53   Filed 06/08/21         Ent. 06/08/21 10:52:03             Pg. 2 of 2
